Citation Nr: 0118571	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for residuals of a chip 
fracture of the left little finger.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran received an honorable discharge from the Navy for 
active service from July 1973 to May 1974.  He received an 
uncharacterized discharge from the Army for service from June 
1978 to November 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for residuals of a chip 
fracture of the left little finger.  


FINDING OF FACT

The current medical evidence, including x-rays, shows full 
range of motion and no arthritis, bone abnormalities, 
ankylosis, or amputation of the left little finger.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a chip 
fracture of the left little finger are not met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes 5003, 
5010, 5156, and 5227 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A December 1991 rating decision granted service connection 
and an initial noncompensable rating since March 1991 under 
the analogous criteria of Diagnostic Code 5227 for ankylosis 
of any finger other than the thumb, index finder, or middle 
finger.  A September 1997 rating decision continued the 
noncompensable rating.  The October 1999 rating decision 
continued the noncompensable rating, and the veteran timely 
appealed.  The October 2000 hearing officer decision 
continued the noncompensable rating.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained medical records from the 
identified health care providers.  The veteran received VA 
examinations, filed lay statements with the RO, and provided 
sworn testimony at a regional office hearing.  The October 
1999 and October 2000 rating decisions and the November 1999 
and October 2000 statements of the case informed the veteran 
of the evidence needed to substantiate his claim.  The duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  

For the veteran to prevail in an increased rating claim, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2000).  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2000).  

The veteran's left little finger disability is currently 
evaluated under the analogous criteria of Diagnostic Code 
5227 for ankylosis of a finger other than the thumb, index 
finger, or middle finger.  When a disability not specifically 
provided for in the rating schedule is encountered, such as 
residuals of a chip fracture of a finger, it will be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20 
(2000).  The veteran identified himself as left-handed at a 
June 1978 military examination and at his January 2000 
hearing, and examiners at the July 1971 and subsequent VA 
examinations stated that the veteran's left side is his major 
or dominant side.  Given the diagnoses and findings of 
record, the Board will consider whether a compensable rating 
is warranted under the criteria of Diagnostic Codes 5227, 
5156, 5003, and 5010 since February 1999, when the veteran 
filed the claim for an increased rating.  

A compensable rating is not available under the analogous 
criteria for ankylosis of the left little finger because the 
veteran is already in receipt of the maximum zero percent 
rating.  With respect to the veteran's left little finger, 
ankylosis of a finger on the major hand, other than the 
thumb, index finger, or middle finger, warrants a 
noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227 (2000).  

The Board may also consider whether a compensable rating is 
warranted under analogous criteria for amputation of a finger 
because extremely unfavorable ankylosis will be rated as 
amputation under Diagnostic Codes 5152-5156.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2000).  Amputation of the 
little finger on the major hand, with metacarpal resection 
(more than one-half the bone lost) warrants a 20 percent 
evaluation.  Amputation of the little finger on the major 
hand, without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto, warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156 
(2000).  

A rating is not available under the analogous criteria for 
amputation because the medical evidence does not show bone 
loss.  The July 1991 VA x-ray showed no joint abnormalities.  
A private osteopath stated in November 1997 that he had 
treated the veteran regularly since September 1995.  In spite 
of numerous diagnoses, including arthralgia of both knees and 
the right ankle, somatic dysfunction of the cervical, 
thoracic, and lumbar spine, and myofascial pain symptoms in 
the cervical, dorsal, and lumbar spine, the private 
osteopath's November 1997 report included no mention of bone 
loss or the left little finger.  The May 1997 VA x-ray showed 
no bone abnormality in the left hand, and the March 1999 and 
August 2000 VA x-rays showed no acute abnormality.  

A rating is also not available under the criteria for 
amputation because the medical evidence does not show 
extremely unfavorable ankylosis of the left little finger.  
In classifying the severity of ankylosis and limitation of 
motion of single digits, the following rules will be 
observed:  (1) Ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.  
(2) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a (2000).  

The medical evidence does not show any ankylosis because the 
veteran has full range of motion of the left little finger.  
At the July 2000 VA examination, the veteran's left little 
finger had active and passive range of motion to 90 degrees 
in the metacarpal phalangeal joint, to 100 degrees in the 
proximal interphalangeal joint, and to 60 degrees in the 
distal interphalangeal joint.  Even if the evidence had shown 
ankylosis, which it did not, the veteran is able to move his 
left little finger to within 2 inches of the median 
transverse fold of the veteran's palm.  In July 2000, the 
veteran was able to make a full grip fist with his fingertips 
to his palm.  A rating is therefore not available under the 
criteria of Diagnostic Code 5156.  

A rating is not available under the criteria for arthritis 
because the medical evidence does not show arthritis in the 
left little finger.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010 (2000).  The March 1999 VA x-rays of the left 
hand, in three views, demonstrated mild undulation of the 
fifth metacarpal but no acute abnormality and no evidence of 
fracture, subluxation, joint-space narrowing, or erosion.  In 
August 2000, x-rays of the left hand were again taken in 
multiple views, and there was no acute abnormality or change 
since March 1999.  Although a possible degenerative change 
was noted, the small erosive change was noted at the base of 
the left thumb, where slight atrophy was also noted, rather 
than at the left little finger.  At the July 2000 VA 
examination, there was no swelling or tenderness of the 
distal interphalangeal, proximal interphalangeal, or 
metacarpal phalangeal joints of the left little finger.  
Although the veteran testified in January 2000 that he has 
arthritis in his left little finger, he is a lay person who 
is not competent to make a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  A rating is not 
available under the criteria of Diagnostic Codes 5003 and 
5010.  

A noncompensable rating is warranted for the veteran's left 
little finger disability.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, the veteran has not been 
prejudiced by the decision.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2000).  The evidence does not 
show that residuals of the chip fracture of the left little 
finger markedly interfere with employment or cause frequent 
hospitalizations.  A May 1978 application for Army enlistment 
shows that the veteran worked at three jobs as a parts 
technician and a bouncer from June 1975 to November 1977.  A 
September 1984 request for training shows that the veteran 
was physically able to study construction technology and 
carpentry at a technical school, and an April 1985 report of 
personnel action shows that he successfully obtained a job as 
a marine machinery mechanic's apprentice.  Although the 
veteran's recent work history has been sparse, the May 1997 
VA examiner stated that the veteran had not worked since 1990 
because of neck and back problems, which complaints appeared 
in the record after a 1987 car accident and a 1996 fall on 
ice.  The March 1999 VA examiner also noted that the veteran 
received Social Security Disability income because of neck 
problems after a motor vehicle accident, and the evidence 
shows no time missed from work for treatment of the veteran's 
left little finger.  Referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to a compensable rating for residuals of a chip 
fracture of the left little finger is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

